      Case 3:18-cv-02729-W-LL Document 72 Filed 08/21/20 PageID.443 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8
 9
10                         UNITED STATES DISTRICT COURT
11                        SOUTHERN DISTRICT OF CALIFORNIA
12
13   W.J. and E.J., minors by and through their         Case No.: 18-CV-2729 W (LL)
     guardian ad litem,
14
                                      Plaintiffs,       ORDER GRANTING JOINT
15                                                      MOTION TO DISMISS WITH
     v.                                                 PREJUDICE [DOC. 70]
16
     COUNTY OF SAN DIEGO, et al.,
17
18                                  Defendants.
19
           Pending before the Court is a joint motion to dismiss this case with prejudice.
20
     Good cause appearing, the Court GRANTS the joint motion [Doc. 70] and ORDERS the
21
     case DISMISSED WITH PREJUDICE, each party to bear their own attorneys’ fees
22
     and costs.
23         IT IS SO ORDERED.
24   Dated: August 21, 2020
25
26
27
28

                                                    1
                                                                                18-CV-2729 W (LL)
